Citation Nr: 0834839	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral pes cavus 
with plantar fasciitis.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from July 1992 to 
November 1995.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In a March 2006 decision, the Board denied 
the veteran's claim.

The veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand was filed in July 2007 
by the appellant and the VA General Counsel.  In an Order of 
July 2007, the Court granted the Joint Motion and remanded 
the case to the Board.  A copy of the Court's Order in this 
matter has been placed in the claims file.

In November 2007, the Board remanded the veteran's case to 
the RO via the Appeals Management Center for further 
evidentiary development.  In a separate decision also issued 
in November 2007, the Board vacated the March 2006 decision. 


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed bilateral pes cavus with plantar fasciitis is 
etiologically related to his active military service.


CONCLUSION OF LAW

Bilateral pes cavus with plantar fasciitis was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, supra, 
at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  As the 
appellant's claim for service connection for bilateral pes 
cavus with plantar fasciitis is being denied, as set forth 
below, there can be no possibility of prejudice to him in not 
discussing ratings or effective dates.  As set forth herein, 
no additional notice or development is indicated in the 
appellant's claim. 

In February and June 2002 letters, issued prior to the 
October 2002 rating decision, and in a March 2005 letter, the 
RO informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

The RO made several searches for the veteran's separation 
examination report from active service.  The RO attempted to 
obtain records from the National Personnel Records Center 
(NPRC), but there is no indication that any records were 
available, according to its January 2008 response to the RO's 
inquiries.  In a May 2008 memorandum, the RO formally 
concluded that the veteran's separation examination report 
was unavailable and advised him of that in a June 2008 
letter.  The Board is mindful that, in a case such as this, 
where some service medical records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that some of the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but, rather, increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

As well, the Board notes that, in a September 2008 written 
statement, the veteran's attorney expressed a concern 
regarding the adequacy of the April 2008 VA examination of 
the veteran's feet, but the Board finds that examination 
provides sufficient information regarding the veteran's 
medical history, clinical findings and diagnoses from which 
the Board can reach a fair determination.

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

When examined for enlistment in August 1991, a foot 
abnormality was not noted and the veteran was found qualified 
for active service.  Service medical records are not 
referable to complaints or diagnosis of, or treatment for the 
veteran's feet.  An October 1993 clinical record discloses 
that the veteran complained of an ingrown toenail and pain in 
the distal phalange of the third or middle toe of his left 
foot.  Swelling was noted, and the toenail area was positive 
for erythema, but no discharge, streaking, color, or 
lymphadenopathy was noted.  X-rays taken at the time revealed 
no fracture or dislocation, or bony or soft tissue 
abnormality.  The record reflects that results of x-rays were 
negative, the assessment was a normal exam, and padding 
between the digits was prescribed.  Other available service 
medical records show treatment for knee and shoulder problems 
during service, without any reference to foot pain.  As 
noted, a separation examination report is not of record.

Service records indicate that the veteran's awards and 
decorations include a Parachutist Badge.

Post-service, an August 2002 VA orthopedic examination report 
indicates that the veteran did not use crutches, braces, 
canes, or corrective shoes.  The report is not reflective of 
complaints of foot pain.

A September 2002 private medical record from J.M.H., D.P.M., 
indicates that the veteran had bilateral plantar fasciitis, 
cavovarus foot, and tinea pedis.  It was noted that the 
veteran worked for the sheriff's department and sat most of 
the day.  He complained of pain in both feet, arches, and 
legs, and had questions about intermittent athlete's foot.  
He said the pain began when he was in the military.  Dr. 
J.M.H. told the veteran how his foot structure contributed to 
his current disorder.

A December 2002 VA outpatient medical record reflects the 
veteran's complaints of bilateral foot pain since his time in 
the service.  He said he had blisters under the ball of his 
foot and a line medic injected something in it.  In the 
mornings, the veteran now had pain shooting up to his knees.

A February 2003 VA outpatient record notes that the veteran 
was diagnosed with bilateral plantar fasciitis while in basic 
training in 1992.  He said using orthotics decreased his foot 
pain.  A home exercise program was prescribed.

According to a March 2003 private medical record, the veteran 
reported improvement since wearing orthotics.  He also wore a 
night splint.  Treatment options were discussed, including 
surgery and physical therapy.  The veteran wanted to maintain 
the current course of treatment.

A May 2003 written statement from Dr. J.M.H. is to the effect 
that the veteran be referred to the VA for chronic foot 
problems that arose while the veteran was in the military.

In an August 2003 written statement, the veteran's father 
said that the veteran did not have any problems with his feet 
or legs at any time while he lived at home before graduating 
from high school and entering the service.

According to a September 2003 VA outpatient medical record, 
an examination of the veteran that month revealed a 
significant cavus foot deformity.  The veteran also 
complained of pain over the distal aspect of the lateral 
malleolus.  The record indicates that a local podiatrist 
diagnosed plantar fasciitis and that the veteran's use of 
orthotics significantly improved his symptoms.  He was 
encouraged to continue physical therapy.

In an October 2003 written statement, the veteran's mother 
said that he never suffered any physical problems with his 
feet before he enlisted in the service.  In telephone 
conversations with his mother, after basic training, he 
mentioned foot problems and long marches.  She had bilateral 
plantar fasciitis after changing careers and spending much 
time on her feet and believed the service gave the veteran 
boots sized too small for his feet.  She believed his plantar 
fasciitis was exacerbated in the service.

In another October 2003 written statement, the veteran's wife 
said that he complained about problems with his feet when 
they dated in 1999.  She noticed that he had problems walking 
if he sat for a long period of time.  After their 2000 
marriage, his foot problem seemed to increase to the point 
that the veteran had difficulty getting out of bed in the 
morning.  She said he woke up 30 minutes early to get the 
strength to walk and that medication and orthotics helped, 
but did not alleviate all the pain.

In a November 2003 written statement, the veteran's sister 
said that he had no known foot problems prior to service.  
During service, he began to complain about foot pain.  While 
visiting, the veteran repeatedly soaked his feet.  The 
veteran believed his service boots were the wrong size.  She 
opined that the veteran's medical foot problems were the 
direct result of his time in the military.

In a November 2003 medical record, Dr. J.M.H. discussed 
treatment options and how the veteran's foot structure 
contributed to his disorder.  Continued wearing of orthotics, 
stretching exercises, and using a night splint were noted as 
well as wearing supportive and shock absorbing boots at work.

Another private November 2003 medical record from Dr. J.M.H. 
reveals that results of magnetic resonance imaging (MRI) 
showed no significant arthritis or tendinitis.  Dr. J.M.H. 
said that he discussed with the veteran how poor mechanics of 
the feet and time on his feet at work contributed to his foot 
and ankle pain.

In a January 2004 private medical, S.E.D., M.D., said that 
the veteran told her that when he was in the military he ran 
on concrete and had pain and blisters on the bottom of his 
feet.  He said his feet were better when he left the service 
and reported bilateral pain on the bottom of his feet and 
weak ankles.  The clinical impression was bilateral plantar 
foot pain, and possibly early peripheral neuropathy.

In April 2004 correspondence from W.G.F., M.D., to Dr. 
S.E.D., it was noted that the veteran said his foot and 
distal leg pain began in 1992 or 1993 when he was in the 
military and told he had plantar fasciitis.  Dr. W.G.F. noted 
that the veteran said his pain was now daily though it used 
to be intermittent.  Dr. W.G.F.'s assessment was that the 
veteran probably had primarily fasciitis.

In an April 2004 private medical record, Dr. J.M.H. said that 
the veteran thought that his time in the service and poor 
fitting shoes caused his problem.  Dr. J.M.H. told the 
veteran he disagreed with that theory.  All objective tests 
were within normal limits.  Dr. J.M.H. opined that the 
veteran would have his foot problem with any type of weight 
bearing job due to his foot structure.  He discussed with the 
veteran how poor mechanics of the feet and time on his feet 
at work contributed to foot and ankle pain.

Another April 2004 private office record for acute care 
reflects the veteran's complaints of bilateral foot pain and 
notes that he was employed with the Sheriff's Department and 
retired from the Airborne Special Forces in which he 
completed countless jumps for three years.  The veteran said 
that he wore a size 10 1/2 shoe but the military issued a size 
9 1/2 boot.

In a written statement received in June 2004, R.E.H., R.N., 
said that they spent a significant amount of time together 
between 1993 and 1995 when the veteran was stationed at Fort 
Bragg in North Carolina.  It was noted that the veteran had 
persistent complaints regarding his military-issued footwear 
and claimed the footwear did not fit or function properly.  
R.E.H. opined that the misfit of footwear began to lay the 
foundation for discomfort and long term sequela later in the 
veteran's life.

In a December 2004 written statement, Dr. J.M.H. said that he 
could not substantiate the veteran's claim that his foot 
problems began while in the military. The podiatrist said 
that all objective data, such as x-rays, MRI scans, and 
neurology tests, did not illustrate any serious deformity.  
The podiatrist did not believe that the veteran was disabled 
due to military service.  Dr. J.M.H. said his May 2003 
written statement was meant to be a referral and not an 
evaluation of disability.

In April 2008, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran gave a history of 
having bilateral plantar foot pain after long marches in 
service that continued after his discharge.  He said he 
worked as a county deputy sheriff and had a desk job.  Upon 
clinical examination of the veteran's feet, the diagnosis was 
bilateral pes cavus with plantar fasciitis.  

The VA examiner opined that, due to the lack of documentation 
of pes cavus or plantar fasciitis during service, and the 
lack of documentation of the same in the years after 
discharge (until 2002), it was less likely than not that the 
veteran's bilateral pes cavus with plantar fasciitis was 
attributable to military service.  The VA examiner was unable 
to opine regarding whether it was as likely as not 
(probability 50 percent or greater) that any currently 
diagnosed foot abnormality was elated to the symtoms 
described by the veteran and lay statements submitted in 
support of his claim, without resorting to mere speculation.  
According to the VA examiner, "[t]here is nothing offered in 
the lay statements that provides good evidence" that the 
veteran's current foot disorder began in service.  The VA 
medical specialist said that it "remain[ed] bothersome that 
there is a 7 year span with no medical records after 
discharge."  Additionally, the VA examiner stated that 
missing were any documents from the veteran's employer that 
might have bearing on the case.  The VA examiner said that 
deputy sheriff work would usually be physically active and 
require physical training tests, etc.  If the veteran was 
placed on a desk job, it seemed to the VA examiner that there 
would be information about that from the employer and, 
possibly, some related medical documentation.

III.	Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

As noted above, given that the veteran's separation 
examination report from service  is unavailable, judicial 
case law increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant; however, it does not lower the 
legal standard for proving a claim for service connection.  
See Russo v. Brown, supra.  It is indeed unfortunate that 
some of the veteran's service medical records may be 
unavailable.  However, a grant of service connection for 
bilateral pes cavus with plantar fasciitis requires an 
etiological link between the claimed in-service injury and 
the currently claimed disability.

The veteran has contended that service connection should be 
granted for bilateral pes cavus with plantar fasciitis.  
Although the evidence shows that the veteran currently has 
bilateral pes cavus with plantar fasciitis, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that the first post 
service evidence of record of foot complaints is from 2002, 
more than 7 years after the veteran's separation from 
service.  In fact, in December 2004, Dr. J.M.H., the 
veteran's treating podiatrist, said that he could not 
substantiate the veteran's claim of foot problems that 
started in service because the objective data did not show 
any serious deformity.  Notably, in his September 2002, 
November 2003, and April 2004 records, Dr. J.M.H. repeatedly 
opined that the veteran's foot structure contributed to his 
foot disorder.  Significantly, the foot problems showed up 
some years after separation, and after appellant had training 
to become a member of the sheriff's department.  There have 
been no employment records submitted that show treatment of 
the foot problems or any accommodation by the employer due to 
foot pathology.

More importantly, in April 2008, a VA physician concluded 
that it was less likely than not that the veteran's bilateral 
pes cavus with plantar fasciitis was attributable to military 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's bilateral pes cavus with 
plantar fasciitis to service or any incident of service has 
been presented.

In support of his claim, the veteran would point to the 
statements of Drs. S.E.D. and W.G.F., and R.E.H., the nurse, 
to the effect that his foot disorder was related to military 
service.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Here, aside from the October 1993 complaint of the ingrown 
toenail and painful toe, the service treatment records are 
otherwise devoid of any reference to a foot disorder, while 
showing complaints involving other joints.  It is noted that 
the veteran's history is not confirmed by the contemporaneous 
evidence on file.  In fact the contemporaneous evidence of 
record documents that despite the veteran's assertions of 
experiencing continuous foot pain since service, nearly 7 
years passed before he sought medical treatment for back 
pain.  The Board finds this incredible.  Significantly, no 
foot pain was described on the first post-service examination 
which evaluated shoulder pathology.

As to the 2004 opinions of the Drs. W.G.F. and S.E.D., and 
R.E.H., the nurse, while these opinions were specific, they 
lack probative value because they were evidently based solely 
upon history provided by the veteran.  See Reonal and 
LeShore, supra.  More specifically, W.G.F. only said that the 
veteran was treated for foot pain and told he had plantar 
fasciitis in service, S.E.D. merely said that the veteran had 
foot pain in service, and R.E.H. opined that misfit footwear 
in service essentially caused the veteran's current foot 
disorder.  Thus, it appears that R.E.H., the nurse, and Drs. 
W.G.F. and S.E.D. assumed facts not in evidence, and the 
opinions, although doubtless sincerely rendered, are, for 
that reason, not accorded great weight by the Board.  See 
Reonal, supra.

On the other hand, and more persuasive in the Board's 
opinion, is the opinion rendered by the April 2008 VA 
examiner who reviewed the veteran's medical records and 
examined him and concluded that it was less likely than not 
that his bilateral pes cavus with plantar fasciitis was 
attributable to military service.  It is noted that the 
claims file was reviewed so that appellant's statements and 
the other lay statements were available for review.  This 
medical specialist said that she would have to resort to 
speculation to answer the Board's specific query as to 
whether is was as likely as not (probability 50 percent or 
more) that any diagnosed foot abnormality was related to the 
symptoms described by the veteran and lay statements 
submitted in support of his claim.  See 38 C.F.R. § 3.102 
(service connection may not be predicated on a resort to 
speculation or remote possibility).  

Furthermore, the 2008 VA examiner explained that none of the 
lay statements submitted by the veteran provided good 
evidence of a current foot condition that started in service 
and that there was a 7 year span between his discharge and 
the first record of treatment for a foot problem.  The VA 
examiner also commented that there were no work-related 
medical records, despite the fact that the veteran's deputy 
sheriff work would usually be physically active and require 
physical training tests.  The VA examiner said that if the 
veteran was placed on a desk job, it seemed that there would 
be information from the employer and possibly some related 
medical documentation.  

As noted, in addition to the documented post-service VA 
examination record, the evidence also includes statements 
from the veteran asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
adjudicating his claim, the Board must evaluate the veteran's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).

The Board has considered the veteran's and his relatives' 
statements asserting continuity of symptomatology of his 
claimed bilateral foot disorder and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board acknowledges that the veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of a foot problem for more than 7 years after 
separation from service weighs heavily against the claim he 
now makes that he has had problems ever since service.

The Board acknowledges the veteran's and his relatives' 
statements asserting a relationship between his claimed 
bilateral foot disorder and service.  However, neither the 
veteran nor his relatives meet the burden of presenting 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting their own statements, because as a 
layperson they are not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. at 368.  However, neither the veteran nor his 
relatives, as lay persons, have been shown to be capable of 
making medical conclusions, thus their statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he or his relatives have had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed bilateral pes 
cavus with plantar fasciitis.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed bilateral pes cavus with plantar fasciitis.  
The preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
bilateral pes cavus with plantar fasciitis.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral pes cavus with plantar fasciitis is not warranted.
ORDER

Service connection for bilateral pes cavus with plantar 
fasciitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


